Title: To John Adams from Mercy Otis Warren, 28 August 1803
From: Warren, Mercy Otis
To: Adams, John



Sir,
Plymouth. August 28th: 1803

The painful tidings I have this afternoon transiently heard relative to the health of my long beloved friend Mrs: Adams, induce me to trouble you with a line to enquire what is her present situation, of which you will be so kind as to inform me by the return of the post.—I pray that she may not be in so hazardous a state as is reported, but that her useful life may be protected.—
You will mention me to her with my best affection—affection which has not diminished with time, and with esteem & friendship reciprocated through the varieties of life, which I hope will be continued in a more perfect state, whichever of us first changes her existence.
With much respect, I am, Sir, / Yr: Obedt: Hble: Servt.
Mercy Warren